Under the terms of the order acceptance by the jobber meant acceptance by the Diamond Match Company. Therefore the agent had authority to complete the contract by having the jobber accept it. The agent did not deny that the defendant told him he expected the matches before June 1, on account of the convention, but he did deny that he told the defendant the matches would be delivered within three or four weeks. The agent knew what the defendant meant by "at once." I do not think the jobber has a cause of action. She did not pay the debt, and had no assignment.